
	
		II
		110th CONGRESS
		1st Session
		S. 100
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To encourage the health of children in
		  schools by promoting better nutrition and increased physical activity, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Students Act of
			 2007.
		2.Nutritional requirements for school lunches
			 and breakfasts
			(a)Dietary GuidelinesSection 9(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(a)) is amended by striking paragraph
			 (4) and inserting the following:
				
					(4)Dietary Guidelines
						(A)Commission
							(i)In generalThe Director of the Centers for Disease
				Control and Prevention (referred to in this paragraph as the
				Director) shall establish a Commission to Improve School Meals
				(referred to in this paragraph as the Commission).
							(ii)MembershipThe Director, in consultation with the
				Secretary, shall appoint members of the Commission from among individuals who
				are nutritionists, pediatricians, or experts in nutrition and children’s
				health.
							(iii)DutiesThe Commission shall—
								(I)review the provisions of the most recent
				Dietary Guidelines for Americans published under section 301 of the National
				Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341) that are
				relevant for children;
								(II)evaluate the nutritional and dietary needs
				of school-age children and recommend nutritional standards for establishing a
				healthy school nutrition program;
								(III)not later than 90 days after the date of
				enactment of the Healthy Students Act of
				2007, develop new nutritional standards for the school lunch
				program under this Act (including the afterschool care program under section
				17A), the summer food service program established under section 13, the child
				and adult care food program established under section 17 (other than the
				program under section 17(o)), and the school breakfast program established by
				section
				4 of the Child Nutrition Act of
				1966 (42
				U.S.C. 1773); and
								(IV)evaluate compliance with and enforcement of
				the minimum nutritional requirements established under subparagraph (B).
								(iv)Foods of minimal nutritional value
								(I)In generalThe Commission shall update the definition
				of the term food of minimal nutritional value in sections
				210.11(a)(2) and 220.2(i–1) of title 7, Code of Federal Regulations (or
				successor regulations).
								(II)RequirementNutritional standards developed under
				subclause (III) of clause (iii) shall prohibit food of minimal nutritional
				value from being included in school meals described in that subclause.
								(B)RulesNotwithstanding paragraph (2), subsection
				(f), and subsections (a) and (b) of section 10 of the Child Nutrition Act of
				1966 (42 U.S.C. 1779), not later than 90 days after nutritional standards are
				developed under subparagraph (A)(iii)(III), the Secretary shall promulgate and
				implement rules, based on the standards, that establish minimum nutritional
				requirements for food served under the programs described in subparagraph
				(A)(iii)(III).
						.
			(b)Computation of adjustmentSection 11(a)(3)(B)(i) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1759a(a)(3)(B)(i)) is
			 amended—
				(1)by striking reflect changes
			 and inserting “reflect—
					
						(I)changes;
						.
				(2)by striking the period at the end and
			 inserting ; and; and
				(3)by adding at the end the following:
					
						(I)any increased cost due to the costs of
				compliance with minimum nutritional requirements established under section
				9(a)(4)(B).
						.
				3.School nutrition pilot
			 programSection 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 adding at the end the following:
			
				(l)School nutrition pilot program
					(1)In generalThe Secretary shall carry out a pilot
				program under which the Secretary shall provide grants to school districts or
				nonprofit organizations for schools participating in the school lunch program
				under this Act or the school breakfast program established by
				section
				4 of the Child Nutrition Act of
				1966 (42
				U.S.C. 1773) that promote healthy alternatives for
				students.
					(2)UsesA grant provided under this subsection may
				be used—
						(A)to provide an alternative of organic foods
				in the meals served under programs described in paragraph (1) to
				students;
						(B)to promote healthy food education in the
				school curriculum;
						(C)to carry out garden to kitchen or seed to
				table programs; or
						(D)to provide professional development for
				teachers to carry out programs that promote healthy alternatives for
				students.
						(3)AdministrationIn providing grants under the pilot
				program, the Secretary shall give a preference to programs that promote healthy
				alternatives for students that can be replicated in schools.
					(4)Study; report
						(A)StudyDuring the period in which grant funds are
				used by schools under this subsection, the Secretary shall conduct a study of
				the pilot program.
						(B)ReportNot later than 90 days after the date on
				which the study is completed under subparagraph (A), the Secretary shall submit
				to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the
				Committee on Agriculture of the House of Representatives a report that
				describes the results of the study.
						(5)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection
				$5,000,000.
					.
		4.Healthy Hour pilot program
			(a)Definition of eligible schoolIn this section, the term eligible
			 school means an elementary school or secondary school, as such terms are
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(b)Pilot programFrom amounts appropriated for this section,
			 the Secretary of Education shall award, on a competitive basis, grants to
			 eligible schools to enable the eligible schools to carry out Healthy Hour pilot
			 programs described in subsection (d).
			(c)ApplicationAn eligible school desiring a grant under
			 this section shall submit an application to the Secretary of Education at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
			(d)Grant activitiesAn eligible school receiving a grant under
			 this section shall use grant funds to carry out a Healthy Hour pilot program by
			 increasing the length of each school day by an hour, which hour—
				(1)shall be used exclusively for physical
			 activity; and
				(2)may occur at any time during the school
			 day.
				(e)Reports
				(1)School reportNot later than 90 days after the last day
			 of the grant period for a grant under this section, a school receiving a grant
			 under this section shall prepare and submit a report to the Secretary of
			 Education regarding the success of the pilot program assisted by the
			 grant.
				(2)Secretary reportNot later than 90 days after receiving all
			 reports described in paragraph (1), the Secretary of Education shall prepare
			 and submit to Congress a report regarding the results of the pilot programs
			 assisted by grants under this section.
				5.Loan forgiveness for school
			 nursesPart E of title VIII of
			 the Public Health Service Act (42 U.S.C. 297a et seq.) is amended—
			(1)by redesignating sections 842, 846, 846A,
			 and 810 as sections 840A, 840B, 840D, and 840E, respectively; and
			(2)by inserting after section 840B (as
			 redesignated by paragraph (1)) the following:
				
					840C.Loan forgiveness for school nurses
						(a)In generalThe Secretary shall carry out a program of
				making payments in accordance with subsection (b), for and on behalf of an
				eligible nurse who enters into an agreement with the Secretary to be employed
				as a full-time school nurse in an elementary school or secondary school for 3
				complete school years.
						(b)PaymentsThe payments described in subsection (a)
				shall be made by the Secretary as follows:
							(1)Upon completion by the eligible nurse for
				whom the payments are to be made of the first year of employment pursuant to
				the agreement described in subsection (a), the Secretary shall pay 30 percent
				of the principal of, and the interest on, each qualified loan of such eligible
				nurse which is outstanding on the date the eligible nurse began such
				employment.
							(2)Upon completion by the eligible nurse of
				the second year of such employment, the Secretary shall pay another 30 percent
				of the principal of, and the interest on, each such loan.
							(3)Upon completion by the eligible nurse of
				the third year of such service, the Secretary shall pay another 40 percent of
				the principal of, and the interest on, each such loan.
							(c)LimitationThe total amount paid for and on behalf of
				any eligible nurse under the program under this section shall not exceed
				$50,000.
						(d)Application for repaymentEach eligible nurse desiring loan repayment
				under this section shall submit to the Secretary an application at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(e)Rule of constructionNothing in this section shall be construed
				to authorize the refunding of any repayment of a qualified loan.
						(f)DefinitionsIn this section:
							(1)Elementary school; secondary
				schoolThe terms
				elementary school and secondary school have the
				meanings given the terms in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
							(2)Eligible
				nurseThe term eligible
				nurse means an individual who—
								(A)is a registered nurse;
								(B)has received a baccalaureate degree in
				nursing from an accredited collegiate school of nursing; and
								(C)has any credential that is required in
				order to work as a school nurse in an elementary school or secondary school by
				the State in which the individual is employed pursuant to the agreement
				described in subsection (a).
								(3)Qualified
				loanThe term qualified
				loan means a loan from a loan fund established under this part or any
				other educational loan for nurse training costs, including a loan made,
				insured, or guaranteed under part B or part D of title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1071 et seq., 1087 et seq.).
							(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section such sums as may be
				necessary.
						.
			6.Contributions of gym equipment for
			 elementary and secondary school purposes
			(a)In generalSubsection (e) of section 170 of the
			 Internal Revenue Code of 1986, as amended by the Pension Protection Act of
			 2006, is amended by adding at the end the following new paragraph:
				
					(8)Special rule for contributions of exercise
				and gymnasium equipment for educational purposes
						(A)Limit on reductionIn the case of a qualified gymnasium
				contribution, the reduction under paragraph (1)(A) shall be no greater than the
				amount determined under paragraph (3)(B).
						(B)Qualified gymnasium
				contributionFor purposes of
				this paragraph, the term qualified gymnasium contribution means a
				charitable contribution by a corporation of any exercise or gymnasium
				equipment, but only if—
							(i)the contribution is to—
								(I)an educational organization described in
				subsection (b)(1)(A)(ii), or
								(II)an entity described in section 501(c)(3)
				and exempt from tax under section 501(a) (other than an entity described in
				subclause (I)) that is organized primarily for purposes of supporting the
				physical activity of children attending elementary and secondary educational
				institutions,
								(ii)the contribution is made not later than 3
				years after the date the taxpayer acquired the property (or in the case of
				property constructed by the taxpayer, the date the construction of the property
				is substantially completed),
							(iii)the original use of the property is by the
				donor or the donee,
							(iv)the property is not transferred by the
				donee in exchange for money, other property, or services, except for shipping,
				installation and transfer costs,
							(v)the donee's use and disposition of the
				property will be in accordance with the provisions of clause (iv), and
							(vi)the property meets such standards, if any,
				as the Secretary may prescribe by regulation to assure that the property meets
				minimum functionality and suitability standards.
							(C)Contribution to private
				foundationA contribution by
				a corporation of any exercise or gymnasium equipment to a private foundation
				(as defined in section 509) shall be treated as a qualified gymnasium
				contribution for purposes of this paragraph if—
							(i)the contribution to the private foundation
				satisfies the requirements of clauses (ii) and (iv) of subparagraph (B),
				and
							(ii)within 30 days after such contribution, the
				private foundation—
								(I)contributes the property to a donee
				described in clause (i) of subparagraph (B) that satisfies the requirements of
				clauses (iv) and (v) of subparagraph (B), and
								(II)notifies the donor of such
				contribution.
								(D)Donations of property reacquired by
				manufacturerIn the case of
				property which is reacquired by the person who constructed the property—
							(i)subparagraph (B)(ii) shall be applied to a
				contribution of such property by such person by taking into account the date
				that the original construction of the property was substantially completed,
				and
							(ii)subparagraph (B)(iii) shall not apply to
				such contribution.
							(E)Special rule relating to construction of
				propertyFor the purposes of
				this paragraph, the rules of paragraph (4)(C) shall apply.
						(F)DefinitionsFor the purposes of this paragraph—
							(i)Exercise or gymnasium
				equipmentThe term
				exercise or gymnasium equipment means equipment used for physical
				activity.
							(ii)CorporationThe term corporation has the
				meaning given to such term by paragraph
				(4)(D).
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made in taxable years ending after
			 the date of the enactment of this Act.
			
